DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed May 10, 2021 has been entered.
Applicant’s arguments/amendments filed May 10, 2021 have been fully considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the claim limitation “…the entire portion…” should be “…an entire portion…” according to antecedent basis requirement.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusano (2012/0133248).
Regarding claim 1, Kusano discloses a resonator element (for example Fig.9A-9C, also please refer to Fig.6A-6C embodiments, please refer to the whole reference for detailed) comprising: a quartz crystal substrate (61) including a supporting section (please refer to the Examiner’s note showing a supporting section in Fig.9C below), a resonating section (please refer to the Examiner’s 


    PNG
    media_image1.png
    303
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    827
    media_image2.png
    Greyscale


Regarding claim 2, Kusano discloses the entire portion disposed on the first principal plane of at least one of the first pad electrode (28B) and the second pad electrode (28A) is separated from the outer edge of the first principal plane (please refer 
Regarding claim 3, Kusano discloses the supporting section includes a first supporting section (supporting section where 28B is placed) in which the first pad electrode (28B) is disposed and a second supporting section (supporting section where 28A is placed) separated from the first supporting section (where 28A and 28B are separated), the second pad electrode (28A) being disposed in the second supporting section, and the coupling section (please refer to the Examiner’s note showing a coupling section in Fig.9C below) includes a portion (a portion of the coupling section) located between the first supporting section and the second supporting section and couples the first supporting section and the second supporting section.
Regarding claim 5, Kusano discloses a resonator device (for example Fig.17B) comprising: the resonator element according to claim 1 (please refer to claim 1 above); and a package (package of 200 in Fig.17B) configured to house the resonator element.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kusano (2012/0133248) in view of Ichikawa (2011/0140572).
Regarding claim 4, Kusano is used to reject claim 1 above.
Kusano discloses the supporting section (please refer to the Examiner’s note showing a supporting section in Fig.9C above) further includes a second principal plane (principal plane where 28A and 28B are not placed in Fig.9A or 9B) that is in a front-rear relation with the first principal plane (principal plane where 28A and 28B are placed in Fig.9A or 9B) and a second side surface (side surface which couples the first principal plane and the second principal plane as shown in Fig.9A or 9B) coupling the first principal plane and the second principal plane and configuring an outer side surface of the quartz crystal substrate, the first pad electrode (28B) and the second pad electrode (28A).  
Kusano doesn’t disclose the first pad electrode and the second pad electrode respectively include a first portion disposed on the first principal plane, a second portion 
Ichikawa discloses an example a first pad electrode (one of 11s in Fig.1) and a second pad electrode (another one of 11s in Fig.1) respectively include a first portion (first portion of 11s) disposed on a first principal plane (for example top surface of a quartz crystal substrate 3d), a second portion (second portion of 11s) disposed on a second principal plane (for example bottom surface of the quartz crystal substrate 3d), and a third portion (third portion of 11s) disposed on a second side surface (vertical surface of 3d) and coupling the first portion and the second portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusano with the teaching of Ichikawa to provide the first pad electrode and the second pad electrode respectively include a first portion disposed on the first principal plane, a second portion disposed on the second principal plane, and a third portion disposed on the second side surface and coupling the first portion and the second portion. The suggestion/motivation would have been to adjust the size of the first pad electrode and the second pad electrode by placing the electrodes on the first principal plane, the second principal plane and the second side surface of the quartz crystal substrate as desired according to the teaching of Ichikawa.

10.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano (2012/0133248) in view of Obata et al. (2017/0272082) (“Obata”).
Regarding claim 6, Kusano is used to reject claim 1 above.

Kusano doesn’t explicitly disclose an oscillator comprising: the resonator element; and an oscillation circuit configured to cause the resonator element to oscillate.
Obata disclose an oscillator (3 and 10 in Fig.6) comprising: a resonator element (3); and an oscillation circuit (10) configured to cause the resonator element (3) to oscillate.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusano with the teaching of Obata to provide an oscillator comprising: the resonator element according to claim 1; and an oscillation circuit configured to cause the resonator element to oscillate. The suggestion/motivation would have been to use an oscillating circuit to control the oscillation of the resonator element.
Regarding claim 7, Kusano in view of Obata is used to reject claims 1 and 6 above.
	Kusano doesn’t disclose an electronic device comprising: the oscillator according to claim 6; and an arithmetic processing circuit configured to operate based on an oscillation signal output from the oscillator.
	Obata discloses an electronic device (Fig.21) comprising: the oscillator (3 and 10 in Fig.6); and an arithmetic processing circuit (320 in Fig.21) configured to operate based on an oscillation signal output from the oscillator (310 in Fig.21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusano with the teaching of Obata 
Regarding claim 8, Kusano in view of Obata is used to reject claims 1 and 6 above.
	Kusano doesn’t disclose a vehicle comprising: the oscillator according to claim 6; and an arithmetic processing circuit configured to operate based on an oscillation signal output from the oscillator.
Obata discloses a vehicle (Fig.23) comprising: the oscillator; and an arithmetic processing circuit (420, 430 and 440) configured to operate based on an oscillation signal output from the oscillator (410).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusano with the teaching of Obata to provide a vehicle comprising: the oscillator according to claim 6; and an arithmetic processing circuit configured to operate based on an oscillation signal output from the oscillator. The suggestion/motivation would have been to use an oscillator in a vehicle as taught by Obata.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849